Exhibit 10.33

 

BLACKROCK, INC.

1999 STOCK AWARD AND INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

Name of Grantee:

   _____________                                       

Restricted Stock:

                                    shares of Class A Common Stock, $0.01 par
value, of BlackRock, Inc. (the “Shares”)

Grant Date:

           

Dates Upon Which

    

Restrictions Lapse:

           % of the Shares, on                                         % of the
Shares, on                                         % of the Shares,
on                                         % of the Shares,
on                           

 

*            *            *            *  
          *            *            *             *

 

This Restricted Stock Agreement (this “Agreement”) is executed and delivered as
of the Grant Date set forth above by and between BlackRock, Inc., a Delaware
company, and its successors (the “Company”) and the Grantee set forth above. The
Grantee and the Company hereby agree as follows:

 

1. Definitions. For all purposes in this Agreement, the following terms shall
have the respective meanings set forth in this Section 1.

 

(a) “Acceleration Event” shall occur if (i), at the sole discretion of the
Company’s Incumbent Management Committee, upon the vote of a majority of the
Incumbent Management Committee to accelerate the Company’s 2002 Long-Term
Retention and Incentive Plan, which vote shall occur six months following the
Termination of Employment of the Chief Executive Officer of the Company for
Deficient Opportunity or by the Company other than for Cause, death or
Disability, if, within 60 days following such termination, a successor chief
executive officer of the Company fails to assume office who is either (A) a
member of the Incumbent Management Committee or (B) a person approved by a
majority of the Incumbent Management Committee, or (ii) any stock options
granted under the Plan shall vest and become fully vested pursuant to Section
3.3(b)(1) of the Initial Public Offering Agreement made and entered into as of
September 30, 1999, by and among The PNC Financial Services Group, Inc. (“PNC”),
PNC Asset Management, Inc., and the Company, as amended (the “IPO Agreement”).
For purposes of clause (ii), if no stock options are outstanding under the Plan,
but if such options had been outstanding and would have become vested and
exercisable pursuant to Section 3.3(b)(1) of the IPO Agreement, then an
Acceleration Event shall be deemed to have occurred.

 

(b) “Affiliate” means any corporation, partnership, joint venture, association,
organization or other person or entity that is directly or indirectly through
one or more



--------------------------------------------------------------------------------

intermediaries, controlling, controlled by or under common control with the
person or entity specified.

 

(c) “Cause” means (i) “Cause” as defined in any Individual Agreement, or (ii) if
there is no such Individual Agreement or if such Individual Agreement does not
define “Cause”: (A) a material breach by the Grantee of any written policies of
the Company or any Affiliate required by law or established to maintain
compliance with applicable law; (B) any act of fraud, misappropriation,
dishonesty, embezzlement or similar conduct by the Grantee against the Company
or any Affiliate or any client of the Company or an Affiliate; (C) conviction
(including a plea of nolo contendere) of the Grantee for the commission of a
felony that could, in the Company’s reasonable judgment, impair the Grantee’s
ability to perform his or her duties or adversely affect the Company’s or any
Affiliate’s business or reputation; or (D) entry of any order against the
Grantee by any governmental body having regulatory authority with respect to the
Company’s or any Affiliate’s business, which order relates to or arises out of
the Grantee’s employment or service relationship with the Company or any
Affiliate. Unless otherwise provided in an Individual Agreement with respect to
for Cause terminations, a determination of Cause under the Plan only may be made
by the Company’s Chief Executive Officer and a majority of the members of the
Management Committee (excluding the Grantee, if applicable).

 

(d) “Committee” means the Compensation Committee of the Board of Directors of
the Company.

 

(e) “Deficient Opportunity” means (i) “Deficient Opportunity” as defined in any
Individual Agreement for the Chief Executive Officer, or (ii) if there is no
such Individual Agreement or if such Individual Agreement does not define
“Deficient Opportunity,” without the written consent of the Chief Executive
Officer: (x) any action by the Company which results in a material diminution in
the Chief Executive Officer’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities, excluding for
this purpose any action not taken in bad faith and which is remedied by the
Company promptly after receipt of notice given by the Chief Executive Officer;
(y) any failure by the Company to provide to the Chief Executive Officer any
compensation and benefits to which the Chief Executive Officer is entitled,
other than a failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Chief Executive
Officer; or (z) the Company’s requiring the Chief Executive Officer to be based
in any city other than the city in which the Chief Executive Officer is employed
at the commencement of the Chief Executive Officer’s tenure as Chief Executive
Officer. The Chief Executive Officer’s mental or physical incapacity following
the occurrence of an event described above in any of clauses (x), (y) or (z)
shall not affect the Chief Executive Officer’s ability to terminate employment
for Deficient Opportunity. The Chief Executive Officer shall be entitled to such
additional procedural protections as may be provided in any Individual
Agreement.

 

(f) “Disability” means (i) “Disability” as defined in any Individual Agreement,
or (ii) if there is no Individual Agreement or the Individual Agreement does not
define Disability, the Grantee’s physical or mental incapacity constituting
disability, as determined under the Company’s Long-Term Disability Plan
applicable to the Grantee, which, in any event, does or is reasonably expected
to continue for at least six months.

 

(g) “Fair Market Value” as of a particular date, means the average of the high
and low sales price per Share as of such date.



--------------------------------------------------------------------------------

(h) “Incumbent Management Committee” means the Management Committee of the
Company as it existed at such time as (i) the condition or event giving rise to
the Chief Executive Officer’s termination of employment for Deficient
Opportunity arose or (ii) the Chief Executive Officer’s termination of
employment other than for Cause, death or Disability occurs.

 

(i) “Individual Agreement” means an employment, consulting or similar agreement
between a Grantee and the Company or any Subsidiary or Affiliate of the Company.

 

(j) “Management Committee” means that committee consisting of (i) the Chief
Executive Officer of the Company, (ii) the president of the Company and (iii)
not less than five managing directors of the Company designated from time to
time by the Chief Executive Officer of the Company and the president of the
Company to serve on such committee.

 

(k) “Plan” shall mean the 1999 Stock Award and Incentive Plan, as amended.

 

(l) “Retirement” means retirement, as the Management Committee shall determine
from time to time.

 

(m) “Subsidiary” means any corporation, partnership, joint venture or other
entity during any period in which at least a 50% voting or profits interest is
owned, directly or indirectly, by the Company or any successor to the Company.

 

(n) “Termination of Employment” means the termination of an individual’s
employment with, or performance of services for, the Company or any Subsidiary
or Affiliate. An individual employed by, or performing services for, any
Subsidiary or an Affiliate also shall be deemed to incur a Termination of
Employment if the Subsidiary or Affiliate ceases to be a Subsidiary or
Affiliate, as the case may be, and the individual does not immediately
thereafter become an employee of, or service-provider for, the Company or
another Subsidiary or Affiliate. Temporary absences from employment because of
illness, vacation or leave of absence and transfers among the Company and any
Subsidiary or Affiliate shall not be considered Terminations of Employment.

 

In addition, certain other terms used herein have definitions given to them in
the first place in which they are used.

2. Grant. The Company, pursuant to the Plan, which is incorporated herein by
reference, and subject to the terms and conditions thereof, grants to the
Grantee as of the Grant Date the above-mentioned Shares.

 

3. Restricted Period. From the Grant Date until the date on which the
restrictions applicable to Shares shall lapse (each such period, a “Restricted
Period”) as indicated above, the Grantee may not sell, assign, transfer, donate,
pledge or otherwise dispose of Shares subject to a Restricted Period. Following
the lapse of each Restricted Period, the Shares that are no longer restricted
will be delivered to the Grantee on or promptly following such date.

 

4. Termination of Employment. The Restricted Period shall immediately lapse if
Grantee’s Termination of Employment is by reason of death, Disability,
Retirement, or if Grantee incurs a Termination of Employment as a result of a
termination by the Company, the Affiliate or the Subsidiary, as applicable, of
his employment without Cause. All Shares held by the Grantee subject to a
Restricted Period shall otherwise be forfeited upon the Grantee’s Termination of
Employment for any other reason.



--------------------------------------------------------------------------------

5. Voting; Dividends. During the Restricted Period, the Grantee shall have the
right to vote Shares and to receive any dividends or distributions paid on such
Shares.

 

6. Withholding and Other Taxes. The Grantee may be required to make arrangements
satisfactory to the Company or the applicable Affiliate or Subsidiary to enable
it to satisfy withholding taxes and other tax obligations relating to the Shares
and any amounts or property paid with respect thereto. Payment of such
requirements may be made (i) in cash, (ii) by the Company retaining or not
issuing such number of Shares as have a Fair Market Value at the time the
Grantee becomes subject to income tax equal to the minimum necessary amount of
tax to be withheld, or (iii) any combination of (i) and (ii) above.

 

7. Acceleration Events. Notwithstanding any other provision of the Plan or this
Agreement to the contrary, any restrictions applicable to the Shares shall lapse
and the Shares shall be fully vested upon the occurrence of an Acceleration
Event.

 

8. Grantee’s Covenants and Acknowledgements. In order to induce the Company to
enter into this Agreement, Grantee hereby covenants and acknowledges to the
Company as follows:

 

(a) Non-Disclosure. Grantee may not, during or subsequent to Grantee’s
employment with the Company or any of its Affiliates, without the prior written
consent of the Company, use, divulge, disclose, or make accessible to any other
person, firm, partnership, corporation or other entity any Confidential
Information (as defined below) pertaining to the business of the Company or any
of its Affiliates except (i) while employed by the Company or any of its
Affiliates, in the business of and for the benefit of the Company or any of its
Affiliates, or (ii) when required to do so by a court of competent jurisdiction
or regulatory body. In the event that Grantee becomes compelled by an order of a
court to disclose any Confidential Information, Grantee is required to provide
the Company with prompt, prior written notice and to disclose only that portion
of the Confidential Information which is legally required.

 

For purposes of this Agreement, “Confidential Information” shall mean any
non-public information (whether oral, written or contained on computer systems)
relating to the business or the affairs of the Company and its Affiliates or of
any client of the Company or of any of its Affiliates, whether obtained from the
Company or any of its Affiliates, any client of the Company or any of its
Affiliates or known by the Grantee as a consequence of or through the Grantee’s
relationship with the Company or any of its Affiliates, whether obtained before
or after the date Grantee executes this Award Agreement and whether obtained
from an entity which was not a Company Affiliate at the time such information
became available but which is now or late becomes an Affiliate of the Company.
Such information includes but is not limited to non-public information
concerning the financial data, strategic or financial plans, business plans,
proprietary project information, marketing plans, future transactions
(regardless of whether or not such transactions are executed), customer lists,
employee lists, employees’ salary and other compensation, partners’
compensation, and other proprietary and confidential information of the Company,
the Company’s Affiliates or any of their clients, that, in any case, is not
otherwise available to the public. Confidential Information includes information
encompassed in drawings, designs, plans, proposals, reports, research, marketing
and sales



--------------------------------------------------------------------------------

plans, financial information, costs, quotations, specification sheets and
recording media. Confidential Information also includes information which
relates directly or indirectly to the computer systems and computer technology
of the Company and its Affiliates, including but not limited to source codes,
object codes, reports, flow charts, screens, algorithms, use manuals,
installation and/or operation manuals, computer software, spreadsheets, data
computations, formulas, techniques, databases, and any other form or compilation
of computer-related information.

 

It is the policy of the Company not to use or accept any Confidential
Information of third parties, including former employers of the Grantee. Grantee
shall not disclose such Confidential Information of third parties to the Company
or any of its Affiliates, their employees, agents, or independent contractors,
or to any other third party, and shall not use such Confidential Information of
third parties while employed by the Company or any of its Affiliates, unless the
Grantee has obtained and presented to the Company the appropriate authorizations
for such use or disclosure from such third parties and has also obtained the
Company’s approval of such use or disclosure.

 

The Company and its Affiliates may, from time to time, enter into agreements
and/or business relationships with third party vendors and/or suppliers of
information as a result of which Grantee may have access to Confidential
Information proprietary to such third parties (“Third Party Confidential
Information”). The use and disclosure by the Grantee of Third Party Confidential
Information shall be governed by the terms and conditions of this Agreement and
shall be in strict compliance with any existing agreement between the Company or
any of its Affiliates and the third parties to hold such information
confidential. Prior to using any Third Party Confidential Information, Grantee
is required to inquire whether and to what extent the use of such Third Party
Confidential Information is governed by an existing agreement.

 

The Company and its Affiliates may at times develop appropriate information
barriers to assure that restricted information related to a client of the
Company or an Affiliate of the Company is not improperly communicated or
disclosed to other employees within the Company and its Affiliates. If the
Grantee has reason to believe that he or she is subject to any information
barrier, the Grantee is required to inquire of the human resources or compliance
department as to the applicability and terms of any such information barrier.

 

Grantee agrees that the Company is the exclusive owner of any business-related
ideas, products, materials, discoveries, inventions, computer programs,
research, writing or other work products developed by the Grantee that are in
the scope of, or otherwise related to the business of the Company or its
Affiliates. Whenever requested to do so by the Company, Grantee shall execute
any and all applications, assignments, or other instruments that the Company
deems necessary to apply for and obtain patents or copyrights in the United
States or any foreign country or otherwise protect the Company’s interest
therein. Such obligations shall continue beyond the termination of Grantee’s
employment with the Company with respect to business-related ideas, products,
materials, discoveries, inventions, computer programs, research, writing or
other work products developed, conceived or made by Grantee during the term of
the Grantee’s employment with the Company. Further, Grantee agrees that such
obligation will be binding on Grantee’s assigns, executors, administrators and
other legal representatives. Grantee is required to return to the Company all
Confidential Information (including all reproductions thereof whether on
computer diskette or otherwise) furnished to or otherwise in their possession
immediately upon request or their resignation or termination from employment.



--------------------------------------------------------------------------------

(b) Non-Solicitation of Clients, etc. Grantee shall not, for a period of one
year immediately following the termination of his or her employment, whether on
his or her own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly, (i) call on, interfere with, solicit or assist in soliciting the
business of any “Client” or “Prospective Client” or (ii) accept business from,
or enter into a relationship with, any such “Client” or “Prospective Client”,
with whom the Grantee has had personal contact or dealings on behalf of the
Company or its Affiliates during the one year period immediately preceding the
termination of his or her employment or with whom employees reporting to the
Grantee has had personal contact or dealings on behalf of the Company or its
Affiliates during the one year period immediately preceding the termination of
his or her employment.

 

For purposes of this Agreement, the term “Client” shall mean any person, firm,
company, or other organization to whom the Company or any of its Affiliates has
supplied services, products or professional advice, and “Prospective Client”
shall mean any person, firm, company or other organization with whom the Company
or any of its Affiliates has had negotiations or discussions regarding the
possible supply of products or services, or with respect to whom the Company or
any of its Affiliates has expended significant time, effort or money in
developing a bid or proposal for the supply of products or services.

 

(c) Non-Enticement of Employees; No Hire. Grantee shall not, during his or her
employment and for a period of one (1) year following the termination of such
employment, either on his or her own account or in conjunction with or on behalf
of any other person, company, business entity or other organization whatsoever,
directly or indirectly (i) induce, solicit, entice or procure any person who is
an employee of the Company or any of its Affiliates to leave such employment or
(ii) accept into employment, hire or otherwise engage or use the services of, or
actively interfere with the Company’s or any Affiliates’ relationship with, any
person who is an employee of the Company or any of its Affiliates or who was an
employee of the Company or any of its Affiliates during the period commencing
one (1) year prior to the termination of his or her employment.

 

(d) Non-Disparagement; No Conflicts. Grantee shall not at any time during or
subsequent to his or her employment with the Company or any of its Affiliates,
criticize, speak ill of, disparage or make false statements in respect of the
Company, its Affiliates or any of their employees; provided, however, that the
Grantee shall not be prohibited from making truthful statements about the
Company or any of its Affiliates. The Grantee also shall not, during the course
of employment with the Company or any of its Affiliates take any action which
conflicts with (or appears to conflict with) the Company’s or any of its
Affiliates’ business interests except if ordered to do so by a court or
government agency.

 

(e) Enforceability. The Company and the Grantee agree that in the event that any
one or more of the terms and conditions set forth in this Agreement is held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining terms and conditions will not in any way be affected or
impaired thereby. Moreover, if any one or more of the terms and conditions
contained in this Agreement are held to be excessively broad as to duration,
scope, activity or subject, such terms and conditions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.



--------------------------------------------------------------------------------

9. Forfeiture. In the event of any breach by the Grantee of the Company’s
Confidentiality and Employment Policy, as it may be amended from time to time
(the “Confidentiality Policy”), or the provisions of Section 8 by the Grantee,
the Company shall have the right, if such conduct or activity occurs within one
year following the most recent date upon which restrictions on Shares lapse, to
require the Grantee to repay to the Company the value of the Shares (based on
the Fair Market Value of the Shares on each date upon which the restrictions
lapsed, including for this purpose accelerated vesting pursuant to Section 4 or
7). Such repayment obligation shall be effective as of the date specified by the
Committee. Any repayment obligation may be satisfied in common stock of the
Company or cash or a combination thereof (based upon the Fair Market Value of
the common stock of the Company on the day of payment), and the Committee may
provide for an offset to any future payments owed by the Company or any
Subsidiary or Affiliate to the Grantee, if necessary, to satisfy the repayment
obligation. The determination of whether a Grantee has engaged in a breach of
the Confidentiality Policy or Section 8 shall be determined by the Committee in
good faith and in its sole discretion. Upon the occurrence of an Acceleration
Event, the provisions of this Section 9 shall be inapplicable to the Grantee.

 

10. Incorporation by Reference. The obligation of the Company to deliver any
stock under this Agreement is specifically subject to all provisions of the Plan
and all applicable laws, rules, regulations and governmental and stockholder
approvals.

 

11. Notice. Any notice by the Grantee to the Company hereunder shall be in
writing and shall be deemed duly given only upon receipt thereof by the Company
at its principal offices. Any notice by the Company to the Grantee shall be in
writing and shall be deemed duly given if mailed to the Grantee at the address
last specified to the Company by the Grantee.

 

12. Amendment. This Agreement may be amended or modified at any time only by an
instrument in writing signed by each of the parties hereto.

 

13. Binding; Successors. This Agreement shall apply to and bind the Grantee and
the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.

 

14. Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions hereof.

 

15. Governing Law. The validity and construction of this Agreement shall be
governed by the laws of the State of Delaware (excluding any conflict of law,
rule or principle of Delaware law that might refer the governance, construction
or interpretation of this Agreement to the laws of another state).

 

16. Notices. Any notice required or permitted to be given under the Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

 

If to the Company:



--------------------------------------------------------------------------------

BlackRock, Inc.

40 E. 52nd

New York, New York 10022

Attn: Robert Connolly, General Counsel

 

If to the Grantee:

To the last address delivered to the Company by the Grantee in the manner set
forth herein.

 

17. Entire Agreement. The Agreement and the Plan constitute the entire agreement
among the parties relating to the subject matter hereof, and any previous
agreement or understanding among the parties with respect thereto is superseded
by this Agreement and the Plan.

 

18. Counterparts. This Agreement may be executed in two counterparts, each of
which shall constitute one and the same instrument.

 

*        *        *        *        *

 

This Agreement is made under and subject to the provisions of the Plan, and all
of the provisions of the Plan are hereby incorporated herein as provisions of
this Agreement. If there is a conflict between the provisions of this Agreement
and the provisions of the Plan, the provisions of the Plan will govern.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized representative and the Grantee has hereunto set his hand as of
the Grant Date.

BLACKROCK, INC.

By:                                      
                                                           

    Name:

    Title:

                                                                               
                         

Grantee (Please Print):